                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Angela L. Dugan,

      Plaintiff,

      V.                                            Case No. 2:17-cv-895

Commissioner of Social Security,                    Judge Michaei H. Watson

      Defendant.

                                      ORDER

      On September 5, 2018, United States Magistrate Judge Vascura, to whom

this case was referred pursuant to 28 U.S.C. § 636(b)(1 )(B) and General Order

14-01 for the Southern District of Ohio Eastern Division of Columbus, filed a

Report and Recommendation ("R&R") concerning the disposition of Angela

Dugan's ("Plaintiff) Complaint in this Social Security case. The R&R

recommended overruling PiaintifTs statement of errors and affirming the

Commissioner's decision. R&R 1, ECF No. 18.

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). Id.

at 11. The R&R further specifically advised the parties that the failure to object to

the R&R within fourteen days would result in a waiver of the right to de novo

review by the District Judge and waiver of the right to appeal the decision of the

District Court. Id. The deadline for filing such objections has passed, and no

objections were filed.
      Having received no objections, the R&R is ADOPTED. Piaintiff's

statement of errors is OVERRULED, and the Commissioner's finding is

AFFIRMED. The Cierk shaii enter Judgment for the Commissioner and terminate

this case.

      IT IS SO ORDERED.




                                     IICHAEL H. WATSON, JUDGE
                                   UNITED STATES DISTRICT COURT
